Seawell, J.,
concurring: The duty resting upon the master to warn a servant of danger under circumstances demanding it of a prudent man has a very prominent place in the law of master and servant, but it is by no means confined to that relation. Eor illustration, it also arises under the relation of bailor and bailee, and it will not be questioned that the bailee is often an independent contractor. No sound reason has ever been advanced why this duty should be confined to either of these relationships, or why it should be controlled by any other principle than that the one party, for his own or their mutual advantage, has, by some transaction, brought another into the zone of a danger, of which the first party has knowledge, either actual or imputed, and of which the other is ignorant. Decisions of this Court and others affirm this broader statement of the principle. Stroud v. Transportation Co., 215 N. C., 726, and cases cited; Cashwell v. Bottling Works, 174 N. C., 324, 93 S. E., 901; Heaven v. Pender, 11 L. R., p. 503.
But I am writing in concurrence with the main opinion chiefly because it is challenged with respect to the manner in which the evidence is treated upon the motion to nonsuit, and its effect considered. It is suggested that the ease should have been nonsuited because an employee of the defendant and defendant’s witness testified that he had given to *260the plaintiff’s intestate specific warning as to tbe danger out of which his injury and death came about. Thus, this Court is asked to pass upon defendant’s evidence both as to the fact that the warning was given at all and as to its credibility and sufficiency. This is of importance because a strong inference arises under the circumstances that he met his death not from an act of negligence on his part — that would involve imprudent exposure to a known danger or a danger which he ought to know — -but through ignorance to the danger itself. He was a woodsman, not an electrician. The jury may have inferred from the evidence that he'was unaware of the vast electrical tension in the 66,000 volt current of electricity that traversed the wire in fifteen feet of the ground, its vast eagerness to escape through any convenient channel, and the quantity and destructiveness of the current which might be diverted through his body to the ground when the wire came in contact with a leaf or twig.
The sequence and interrelation of the rules governing this Court upon such a review are as interesting and instructive as the rules themselves.
Where there is any evidence, its weight is for the consideration of the jury, and the judge is without power to take it away from them. Lassiter v. R. R., 171 N. C., 283, 88 S. E., 335; Hill v. R. R., 195 N. C., 605, 143 S. E., 129; Dickerson v. Reynolds, 205 N. C., 770, 172 S. E., 402. Upon a motion to nonsuit, the evidence must be taken in the light most favorable to the plaintiff. Smith v. Coach Line, 191 N. C., 589, 132 S. E., 567; Leonard v. Insurance Co., 212 N. C., 151, 157, 193 S. E., 166; Neal v. R. R., 126 N. C., 634, 36 S. E., 117; Gower v. Davidian, 212 N. C., 172, 193 S. E., 28. Where there are discrepancies and contradictions in the evidence of plaintiff, if there is any favorable evidence, it is still a matter for the jury. Gunn v. Taxi Co., 212 N. C., 540, 193 S. E., 747; Matthews v. Cheatham, 210 N. C., 592, 188 S. E., 87; Mulford v. Hotel Co., 213 N. C., 603, 197 S. E., 169. Where there are such contradictions and discrepancies in the testimony of the plaintiff himself, a like rule prevails, leaving to the jury both its weight and credibility, where a part of the evidence is favorable. Dozier v. Wood, 208 N. C., 414, 181 S. E., 336; Gunn v. Taxi Co., supra; Matthews v. Cheatham, supra; Mulford v. Hotel Co., supra. The plaintiff is entitled to have the whole evidence marshaled — both that of the defendant and that of the plaintiff — and considered in its most favorable light to him, and is entitled to all its inferences and intendments which are favorable to him. Lynn v. Silk Mills, 208 N. C., 7, 179 S. E., 11; Brunswick County v. Trust Co., 206 N. C., 127, 173 S. E., 327; Gower v. Davidian, supra.
Upon a motion to nonsuit, only that evidence which is favorable to the plaintiff may be considered, since the jury only has the prerogative of analyzing, accepting, or rejecting such parts of the evidence as it may *261see fit. Ford v. R. R., 209 N. C., 108, 182 S. E., 717; Gower v. Davidian, supra; Hancock v. Wilson, 211 N. C., 129, 189 S. E., 631. Only favorable aspects of defendant’s evidence can be considered on a motion to nonsuit, and that wbicb tends to defeat or contradict bis claim cannot be considered. Davidson v. Telegraph co., 207 N. C., 790, 178 S. E., 603.
For my part, I bave, at times, derived satisfaction and relief in reflecting on tbe important and exclusive part that is given tbe jury in our system of judicature, and tbe fact that I am not permitted to assume tbeir powers nor required to share tbeir responsibilities, and need not suffer vicariously for tbeir default.
Under tbe Constitution, I do not tbink tbat observance of these rules is optional with a court sitting to bear appeals on matters of law or legal inference.